Case 5:20-cv-00003-LGW-BWC Document 20 Filed 03/22/21 Page 1of1

In the GAnited States District Court
Por the Southern District of Georgia

Waycross Division
JAMES DANIEL LEWIS, 7
*
Plaintiff, f CIVIL ACTION NO.: 5:20-cev-3

*

Vv. *

*

ANDREW M. SAUL, Commissioner of *
Social Security, *
Es

Es

Defendant.
ORDER

The Court has conducted an independent and de novo review
of the entire record and concurs with the Magistrate Judge's
Report and Recommendation, dkt. no. 19. No party filed
Objections to the Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court. The Court REMANDS
this case to the Commissioner under sentence four of 42 U.S.C.
§ 405(g) for further administrative proceedings and DIRECTS the
Clerk of Court to CLOSE this case and enter the appropriate
judgment of dismissal.

SO ORDERED, this

WWhiwcla y 20215

  
  
  

 

ISA GODBEX WOOD, JUDGE
D STATES DI URT

SOUTHERN DISTRICT OF GEORGIA

AO 72A
(Rev. 8/82)

 

 
